Title: To Thomas Jefferson from Walter Jones, 8 January 1807
From: Jones, Walter
To: Jefferson, Thomas


                        
                            Thursday Noon.— [i.e. 8 Jan. 1807]
                            
                        
                        W. Jones presents his respects to the President, and more distinctly informs him, as well as One perusal of J. Bells work in octavo, at a distant time permits him;
                            that he thinks the Title is, Discourses on Surgery—it consists of five or Six distinct Tracts, on
                            Aneurism, Gun Shot wounds, & other Capital Branches of Surgery.—The introductory discourse contains a very full
                            exposition of his particular doctrines in the art, fortified or illustrated by a good deal of learning & criticism.
                    